Citation Nr: 9926829	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  93-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 10 percent for migraine 
headaches.

Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from November 4, 1988 to 
October 25, 1991.  An original claim for service connection 
for multiple conditions, including the disabilities which are 
the subject of the current appeal, was received on July 16, 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other actions, awarded 
service connection for residuals of gall bladder removal, for 
which a ten percent rating was assigned, and awarded service 
connection for lumbosacral strain and migraine headaches, for 
which noncompensable ratings were assigned. Also in that 
decision, the RO denied service connection for hepatitis and 
residuals of a left mammoplasty.  

A February 1995 Board order remanded the case to the RO for 
further development.  In a decision issued in August 1996 the 
Board denied the issue of a rating greater than 10 percent 
for residuals of a cholecystectomy with chest pain.  At the 
same time, the Board issued a remand with respect to the 
following issues:  service connection for a chronic liver 
disorder, service connection for a left breast disorder, 
including residuals of a left mammoplasty; a rating greater 
than zero percent for migraine headaches, and a rating 
greater than zero percent for lumbosacral strain.  

While the case was on remand, the RO entered a rating 
decision in March 1999, which, among other actions, awarded 
service connection for residuals of a left mammoplasty with 
hypoesthesia and fibrocystic disease, and service connection 
for Gilbert's disease, claimed as hepatitis.  Further, the RO 
awarded a 10 percent rating for migraine headaches, effective 
October 26, 1991, and a 10 percent rating for lumbosacral 
strain, also effective October 26, 1991.  The case was 
subsequently returned to the Board for continuation of 
appellate review.


FINDINGS OF FACT

1.  Migraine headaches are manifested by characteristic 
prostrating attacks occurring on average twice each month, 
relieved by medication, and not productive of severe economic 
inadaptability.

2.  Lumbosacral strain is manifested primarily by subjective 
complaints of low back pain; there is no demonstrable muscle 
spasm or limitation of motion or loss of unilateral motion of 
the lumbar spine. 


CONCLUSIONS OF LAW

1.  A rating of 30 percent, but no higher, for migraine 
headaches is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (1998).  

2.  A rating in excess of 10 percent for lumbosacral strain 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran, in July 
1989, complained of severe headaches, occurring 2 times per 
week, associated with nausea and vomiting, as well as spots 
before the eyes with blackouts, lasting from 10 to 15 
seconds.  The assessment was common migraine.  She was 
prescribed Fiorinal.  A service department treatment entry of 
August 1990 reflects that the veteran complained of lower 
back pain, accompanied by other symptoms, including nausea, 
vomiting, dysuria and colicky flank pain.  The assessment was 
urinary tract infection/pyelonephritis.  Service medical 
records make no reference to complaints, findings or 
diagnoses of intervertebral disc syndrome or sciatic 
neuropathy.  On examination in August 1991 for service 
separation, the veteran denied recurrent back pain or 
neuritis.

On VA examination in August 1992, the veteran stated that she 
had developed low back pain as a result of a fall during boot 
camp training.  Since then, she had reportedly had frequent 
low back pain, especially with activity.  She indicated 
diminished range of motion of the back and constant right 
lower extremity numbness with paresthesias.  She denied lower 
extremity weakness or muscle atrophy.  She remarked that she 
did not require a back brace or use medication for back pain, 
but noted that she was unable to participate in sports 
because of back pain.  She stated that she had experienced 
migraine headaches for the past three years.  Migraine 
headaches were reportedly accompanied by nausea, photophobia, 
and visual scotoma.  She indicated that she periodically took 
Fiorinal, which provided adequate relief. 

Clinical inspection revealed that the veteran had normal gait 
with no obvious deformities.  Right iliopsoas and quadriceps 
strength was 4 1/2 out of 5, while remaining muscle groups in 
the right lower extremity and in the left lower extremity 
were 5 out of 5.  Straight leg raises were negative 
bilaterally.  Back flexion and extension were to 75 degrees 
and 40 degrees, respectively, with left and right lateral 
flexion of 40 degrees and 25 degrees, respectively.  Knee and 
ankle deep tendon reflexes were 2+bilaterally.  There was 
mildly diminished pin prick sensation of the right leg.  

X-ray examination of the lumbosacral spine showed six lumbar-
type vertebrae, with a transitional vertebra.  Spinal 
alignment was anatomic.  No compression fractures were seen.  
Disc spaces were within normal limits.  Facet joints appeared 
normal.  Multiple Schmorl's nodes were seen.  The diagnoses 
included chronic lumbosacral strain, currently stable; and 
periodic migraine headaches.  The examiner stated that an 
electromyogram and nerve conduction velocity test would be 
ordered, in view of mild evidence of nerve compression.

On VA neurologic examination in September 1995, the veteran 
continued to complain of headaches, reportedly occurring 
twice per month, accompanied by nausea, photophobia and 
scotoma; she continued to take Fiorinal during acute 
episodes.  She indicated that an episode of migraine headache 
forced her into a darkened room and that such an episode was 
usually followed in a half hour by pain.  She stated that she 
remained fatigued and "dull" for as much as a day 
afterward.  The assessment was that she had classical 
migraine attacks. The veteran indicated that headaches were 
"prostrating," a description endorsed by the examiner, since 
they "put her to bed."

A VA examination of the spine was conducted in September 
1995.  The veteran complained of low back pain.  Clinical 
inspection provided no evidence of scoliosis or muscle spasm.  
Forward bending was to 90 degrees, with a little bit of 
tightening of the left paravertebral lumbar area.  Backward 
extension was to 25 degrees.  Right and left lateral flexion 
was to 45 degrees, accompanied by complaints of tightening of 
the left paravertebral area.  Rotation was to 50 degrees on 
the right and to 45 degrees on the left.  Gait was normal.  
Ankle jerk and knee jerk reflexes were normal.  There was 
good motor function of both lower extremities.  Sensation to 
pin prick was intact in both lower extremities.  The Lasegue 
sign and femoral stretch test were negative.  X-rays of the 
lumbar spine showed no fracture or dislocation.  
Intervertebral disc spaces were of average height.  No 
abnormal alignment was detected.  The diagnosis was 
lumbosacral strain, involving the left paravertebral area 
more than the right paravertebral area.

A VA neurologic examination was performed in August 1997.  
According to the veteran's history, a migraine headache began 
with a sense of floating white spots in front of both eyes, 
varying in intensity and duration, but generally followed 
within a half hour by the development of headache.  The 
headache and aura might occur at any time.  The headache 
itself was described as a sensation that a sharp knife had 
been stuck into the veteran's head.  She indicated that she 
was unable to further define the headache, but noted that it 
reached its peak at 45 minutes; without medication, it lasted 
for "days."  The headache was associated with nausea and 
occasionally with vomiting.  The headache was made worse with 
exposure to light and relieved in a dark, quiet room.  She 
used Fiorinal for migraine.  She believed that headaches 
occurred about twice a month and lasted for two hours after 
she had taken medication, but would persist for days without 
treatment.  On some occasions, she might experience two or 
three such headaches in one day.  She commented that she was 
"totally wiped [out]" 25 percent of the time and had been 
unable to carry on her usual activities.  

The diagnosis was that the veteran suffered classical 
migraine.  The examiner commented as follows:  "In my 
opinion, the headache which this lady suffers occurring at a 
frequency of twice a month, and at the present time, only 
once in two months, causing her to suffer prostration, is 
perfectly consistent with employability at any level which 
she desires."  She was reported to do "very well" with use 
of a rather moderate headache compound, and did not appear to 
have enough headaches to justify placement on a prophylaxis.  
The examiner stated that the frequency and response to 
medication of the veteran's classic migraine headaches should 
not keep her from working.

On VA orthopedic examination in September 1997, the veteran 
complained of lumbosacral spasm with prolonged sitting.  She 
had noticed lumbosacral spasm for the past three years, a 
problem which started when she had begun taking care of small 
children and was lifting them.  She indicated that she had 
mild to moderate low back pain with prolonged sitting.  

Clinical inspection of the back showed no postural 
abnormalities or fixed deformity.  Musculature of the back 
was well-developed without spasm.  Range of motion of the 
lumbar spine was as follows:  forward flexion 95 degrees; 
backward extension 20 degrees; lateral flexion to the left 30 
degrees, lateral flexion to the right 30 degrees; rotation to 
the left 20 degrees, rotation to the right 20 degrees.  There 
was no objective evidence of pain on motion.  There was no 
evidence of neurological involvement, in that straight leg 
raising was negative; deep tendon reflexes were within normal 
limits, as were gait and lower extremity motor and sensory 
status.  The assessment was that the examination of the back 
was within normal limits.  

The diagnosis was mechanical low back pain.  The examiner 
commented that there was no limitation in range of motion, no 
functional loss due to pain, and no evidence of weakness or 
fatigability.  The examiner also observed that mechanical low 
back pain was the only low back pathology.  

A VA social survey, dated in January 1998, relates the 
veteran's history of having returned home to college for one 
year after service.  She had worked at a child care center 
since leaving college.  However, her recent surgery on the 
left breast had caused her to have severe pain when lifting 
babies and small children and she had considered leaving this 
line of work because of her disabilities.  She had undergone 
breast, gallbladder and ovarian surgery in the past.  She had 
applied for compensation for medical problems resulting from 
several surgeries and resulting emotional traumas.  

A report of contact, dated in March 1998, indicates a 
communication between a representative of the Department of 
Veterans Affairs Medical Center (VAMC), Columbia, Missouri 
and the RO.  The VAMC representative related that a 
physician, who examined the veteran in 1992, said that he was 
ordering an electromyogram, but, in fact, the test was never 
ordered.

Associated with the claims folder are VA outpatient records 
dated from 1995 through 1998.  They reflect the veteran's 
evaluation or treatment for conditions not the subject of the 
current appeal.

II.  Legal Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  In this 
regard, the Board notes that the case was twice remanded for 
further development of the evidence, and the Board believes 
that the evidence now of record is adequate for the 
disposition of this appeal.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1998).

A.  Migraine Headaches

A 50 percent rating is warranted for migraine headache when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted for migraine, with characteristic 
prostrating attacks occurring on an average once a month over 
last the last several months.  A 10 percent rating is 
warranted, with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  38 C.F.R. Part 
4, Code 8100 (1998).

The veteran asserts that a higher rating should be assigned 
for her migraine attacks.  A review of the record discloses 
that the veteran has typical migraine episodes, prostrating 
in character, and characterized by a complex of symptoms in 
addition to the headache.  The headaches, however, respond 
well to moderate medication and residual symptoms (of fatigue 
and dullness) last no more than a day or two.  On VA 
examination in August 1992, the frequency of migraine 
episodes was not reported.  Although the veteran reported 
having two migraine attacks per month when she was examined 
in September 1995, there was no medical evidence from VA or 
private medical sources indicating that she sought treatment 
for such episodes.  Neither the report of the August 1992 nor 
the report of the September 1995 examination provides any 
specific detail indicating that migraine attacks had been 
productive of any significant industrial inadaptability.  

On a recently prepared VA social survey, dated in January 
1998, the veteran stated that she had finished one year of 
college after leaving military service, but gave no 
indication that she left college because of her migraine 
condition.  She related to the interviewer that she has 
worked and continues to work as caregiver for infants and 
small children since leaving college.  She indicated that she 
had considered giving up that line of work because of the 
impact of several surgeries and the resulting emotional 
trauma.  The surgeries were for breast, gallbladder and 
ovarian disorders.  The Board finds noteworthy the veteran's 
silence with respect to migraine as a factor in her reaching 
a decision about whether or not to continue in her current 
line of work.  

The Board is aware that there is an apparent discrepancy in 
the report of the most recent VA examination, in August 1997, 
for the purpose of evaluating the nature and extent of 
migraine headaches.  Specifically, the examiner reported in 
the same sentence that the veteran suffers migraine headaches 
twice per month, but went on to say that, presently, she 
experiences them only once in two months.  Additionally, 
however, the examiner observed that the appellant's migraine 
episodes, although prostrating, did not preclude her from 
continuing in her current employment, or in any other form of 
employment she might wish to follow.  The Board resolves any 
doubt on the question of frequency of migraines in the 
veteran's favor, accepting her history of having prostrating 
migraine episodes on an average of two a month.  

The Board has reviewed the entire record and finds that the 
evidence supports the assignment of a 30 percent rating for 
migraine headaches, retroactive to October 26, 1991, as that 
rating would reflect the most disabling level this disorder 
has been since the beginning of the appeal period, which in 
this case, is the day following the appellant's separation 
from service.  Fenderson v. West, 12 Vet. App. 119 (1999).  
As noted above, a 30 percent rating requires attacks 
occurring on average of once a month.  While the veteran 
claims more frequent attacks, they are responsive to 
medication and do not limit her employability.  Clearly, 
throughout the entire appeal period, the disability has not 
more nearly approximated the criteria for assignment of the 
next higher rating of 50 percent for migraine.  38 C.F.R. 
§ 4.7 (1998).  That rating requires that the attacks be 
"very frequent," "prolonged," and "productive of severe 
economic inadaptability," none of which is shown in this 
case.  In reaching a determination that a rating of 30 
percent, but no more, is warranted, the Board has been 
mindful of the doctrine of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).

B.  Lumbosacral Strain

A 20 percent rating is warranted lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion unilateral, in standing position.  A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. Part 4, Code 5295 
(1998).

A 20 percent rating is warranted for intervertebral disc 
syndrome where the disability is moderate; recurring attacks.  
A 10 percent rating is warranted where the disability is 
mild.  38 C.F.R. Part 4, Code 5293 (1998). 

The veteran asserts that a higher rating should be assigned 
for her low back disability.  A review of the record 
indicates a single complaint of low back pain in service, 
which was then attributed to a kidney or urinary tract 
pathology, rather than to an orthopedic problem involving the 
low back.

When the veteran was examined by VA in August 1992, the 
examiner made no reference to spasm of lumbar musculature.  
No list of the spine was detected by clinical or x-ray 
examination.  The veteran was then capable of 75 degrees of 
forward flexion.  When she was examined in September 1995, 
her range of forward flexion had improved, as she was now 
capable of bending forward to 90 degrees.  The examiner 
specifically observed that no lumbar muscle spasm was found.  
Again, no list of the spine was demonstrated.  Finally, on 
the most recent VA examination of the low back in September 
1997, no muscle spasm or spinal misalignment was found.  The 
veteran now had 95 degrees of forward flexion, and the 
examiner stated that the veteran had no limitation of motion 
of the lumbar spine.  

In order to entitled to assignment of a 20 percent rating for 
lumbosacral strain, there must be evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  Lumbosacral strain 
productive of this level of symptomatology has not been 
demonstrated at any time during the pendency of the appeal.  

It has been requested that the veteran's low back disability 
be evaluated under Diagnostic Code 5293, for application to 
intervertebral disc syndrome.  There is no indication from 
service medical records that low back pain in any way 
resulted from a neurologic problem involving a lumbar disc.  
The medical evidence discloses that a VA physician, who 
examined the veteran in August 1992, found some decreased 
sensation to pin prick in the right leg.  At the same time, 
the right lower extremity sensory change was characterized as 
only "mild" in degree.  As well, examination disclosed that 
motor power of the right lower extremity was only slightly 
diminished (graded as 4 1/2, with 5 signifying full motor 
power).  There was no x-ray evidence of disc space narrowing 
or impingement.  

The August 1992 examiner initially anticipated scheduling EMG 
and nerve conduction velocity testing; ultimately, however, 
the examiner did not order electrodiagnostic testing.  In any 
event, the Board notes that any neurologic aspects of the 
veteran's low back disability were again addressed by 
subsequent VA examinations.  When the veteran was examined in 
September 1995, there was no objective evidence of neurologic 
dysfunction associated with her low back disability.  In 
fact, she then had no lower extremity sensory changes to pin 
prick testing; further, there was good motor power of both 
legs.  Again, there was no x-ray evidence of disc space 
narrowing or impingement.  Finally, the most recent 
examination of the low back in September 1997 revealed no 
neurologic deficits.  In all, no reasonable basis is provided 
for assignment of a rating greater than 10 percent for the 
veteran's low back disorder on the basis of an alternate 
rating code for application to intervertebral disc syndrome.

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, on functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  Notable functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  38 C.F.R. Part 4, § 4.40 (1998).

The Board has considered the veteran's assertion that she 
experiences significant pain affecting the low back and that 
pain produces functional limitations.  However, examinations 
have not indicated that the veteran winced or made other 
gestures indicating pain when she performed range of motion 
of the lumbar spine or that she exhibited signs of weakened 
movement, excess fatigability or incoordination.  Indeed, 
when the veteran was most recently examined by VA, the 
examiner specifically commented that there was no objective 
evidence of pain on motion.  In light of the foregoing, an 
increased evaluation, based on pain or functional loss alone, 
is not warranted.  

The Board has reviewed the entire record and finds that the 
10 percent rating assigned by the RO for lumbosacral strain, 
retroactive to October 26, 1991, reflects the most disabling 
this disorder has been since the beginning of the appeal 
period, which in this case, is the day following the 
appellant's separation from service.  Throughout the entire 
appeal period, the disability has not more nearly 
approximated the criteria for assignment of the next higher 
rating for lumbosacral strain.  38 C.F.R. § 4.7 (1998).  
Thus, the Board concludes that a staged rating for 
lumbosacral strain is not warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has considered the entire 
evidence of record with respect to lumbosacral strain and 
determines that there is not an approximate balance of 
positive and negative evidence so as to warrant application 
of the doctrine of the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).





ORDER

A rating of 30 percent and no more for migraine headaches is 
granted, subject to the controlling criteria applicable to 
the payment of monetary benefits.

A rating in excess of 10 percent for lumbosacral strain is 
denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

